
	
		II
		110th CONGRESS
		2d Session
		S. 3566
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mrs. Murray (for
			 herself, Mr. Kennedy,
			 Mr. Obama, Mr.
			 Brown, and Mr. Menendez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit the Secretary of Labor from
		  issuing, administering, or enforcing any rule, regulation, or requirement
		  derived from the proposal submitted to the Office of Management and Budget
		  entitled Requirements for DOL Agencies' Assessment of Occupational
		  Health Risks (RIN: 1290–AA23).
	
	
		1.Prohibition against certain
			 rulesThe Secretary of Labor
			 shall not issue, administer, or enforce any rule, regulation, or requirement
			 derived from the proposal submitted to the Office of Management and Budget
			 entitled Requirements for DOL Agencies' Assessment of Occupational
			 Health Risks (RIN: 1290–AA23).
		
